UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                             LIND, KRAUSS, and BORGERDING
                                 Appellate Military Judges

                             UNITED STATES, Appellee
                                          v.
                         Private (E1) CHARDELL N. OWENS
                            United States Army, Appellant

                                      ARMY 20121071

                  Headquarters, 1st Cavalry Division, Fort Hood
                        Patricia H. Lewis, Military Judge
         Lieutenant Colonel R. Tideman Penland, Jr., Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Vincent T. Shuler, JA; Captain
Patrick R. Crocker, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Robert A. Rodrigues, JA; Captain Carl L. Moore, JA (on brief).


                                         30 May 2014

                                 ----------------------------------
                                  MEMORANDUM OPINION
                                 ----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

LIND, Senior Judge:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to her pleas, of conspiracy to commit larceny of military property of a
value of about $5,506.67; larceny of military property of a value of about $4,800;
forgery by offer (three specifications); and using a false writing in connection with a
claim against the United States, in violation of Articles 81, 121, 123, and 132,
Uniform Code of Military Justice, 10 U.S.C. §§ 881, 921, 923, 932 (2006)
[hereinafter UCMJ]. The military judge sentenced appellant to a bad-conduct
discharge, confinement for thirty days, ninety days of hard labor without
confinement, and reduction to the grade of E-1. The convening authority approved
the adjudged sentence.

      This case is before the court for review under Article 66, UCMJ. Appellant
assigns one error arguing for the first time on appeal that the specification of
OWENS — ARMY 20121071

Charge III (using a false writing in connection with a claim) is an unreasonable
multiplication of charges with Specification 2 of Charge IV (forgery by offering a
false writing).

       Under the facts of this case, we find that appellant’s pretrial agreement to
“waive all motions . . .,” coupled with the defense counsel’s agreement with the
military judge during the providence inquiry that the two specifications “do not arise
out of the same act,” waived appellant’s claims of unreasonable multiplication of
charges and extinguished her right to raise these issues on appeal. See United States
v. Gladue, 67 M.J. 311 (C.A.A.F. 2009). 1

       Although not raised by appellant, we find a substantial basis in law and fact to
question appellant’s plea of guilty to conspiring with Sergeant (SGT) KO to commit
larceny of military property “of a value of about $5,506.67” in the Specification of
Charge II. We will take appropriate action in our decretal paragraph. Finally, we
note that when instructing appellant on the elements of the Specification of Charge
III (using a false writing in connection with a claim in violation of Article 132(2)),
the military judge erred by instructing appellant on the elements of making a false
claim in violation of Article 132(1). This error merits discussion, but no relief.

                                       FACTS

       On or about 7 January 2011, appellant submitted two packets of documents to
the Defense Military Pay Office (DMPO) at Fort Hood, Texas, so that she and her
husband, SGT KO, would receive Foreign Language Proficiency Pay (FLPP).
Appellant’s intent was for one packet to start monthly FLPP for SGT KO and the
other package to start monthly FLPP for herself. However, appellant and SGT KO

1
  Even if we were to consider appellant’s assertion that the Specification of Charge
III was unreasonably multiplied with Specification II of Charge IV, we would
nonetheless find no unreasonable multiplication of charges for either findings or
sentencing. Appellant used Orders #3-002, which she knew contained a statement
that falsely represented she passed the Defense Language Proficiency test for Arabic
with a Score of 3/3, in connection with a claim against the United States. Appellant
also offered Orders #3-002, which she knew contained the forged signature of COL
SE, to the DMPO. The government charged the false factual representation in
Orders #3-002 as a writing used in connection with a claim in the Specification of
Charge III (Article 132(2)(a), UCMJ), and the use of the forged signature in Orders
#3-002 as a forgery by offer (Article 123(2), UCMJ) in Specification 2 of Charge
IV. These specifications are aimed at distinctly separate acts and do not
unreasonably exaggerate appellant’s criminality. See United States v. Quiroz,
55 M.J. 334, 338-39 (C.A.A.F. 2001).




                                          2
OWENS — ARMY 20121071

were not entitled to FLPP because neither of them had even taken the Modern Arabic
language proficiency test, which two of the enclosed documents stated they had
taken.

        The packet for SGT KO included Orders #3-001, Award of Foreign
Language Proficiency Bonus (FLPB), to SGT KO. The signature of Colonel (COL)
SE was forged on the orders. Appellant forged COL SE’s signature herself. These
forged orders started the payment of monthly FLPP for SGT KO. The packet for
appellant also included forged Orders #3-002, Award of FLPB, to appellant. These
orders also contained the forged signature of COL SE, which appellant admitted she
forged. These forged orders started the payment of monthly FLPP for appellant. 2

        The submission of forged Orders #3-001 and #3-002 were the basis for
Specifications 1 and 2 of Charge IV (forgery by offer). 3 In addition to the forged
signature, Orders #3-002 also contained a false statement that appellant passed the
Defense Language Proficiency Test for Arabic with a Score of 3/3 on 16 November
2010. This false statement formed the basis for the Specification of Charge III
(using a false writing in connection with claims). The monies appellant received
from the FLPP formed the basis of the larceny of military property of a value of
about $4,800 (the Specification of Charge I). The monies SGT KO received from
the FLPP formed the basis of the conspiracy to commit larceny of military property
of a value of about $5,506.67 (the Specification of Charge II).




2
  Both packets also included: (1) a Department of the Army Form (DA Form) 4187,
which contained the forged signature of CPT KC and requested to “START FLPP
ORDERS” for appellant and SGT KO respectively, and (2) a photocopy of a DA
Form 330, which falsely purported that appellant and SGT KO respectively tested in
Modern Arabic at the Education Services Division in Fort Hood, Texas. Appellant
was not charged with any offenses based on forged signatures or false statements in
the DA Form 4187s or DA Form 330s.
3
  On or about 3 November 2011, appellant filed another false and forged document
packet at the Fort Hood DMPO to again start monthly FLPP for SGT KO. The
packet included Orders #305-001, which awarded the FLPB to SGT KO. This forged
order was the basis for Specification 3 of Charge IV. The packet also included: (1) a
DA Form 4187, which contained the forged signature of CPT AL and stated
“REQUEST ORDRS [sic] FOR MODERN STANDARD ARABIC” for SGT KO, and
(2) a DA Form 330, which falsely purported that SGT KO tested in Modern Arabic at
the Education Services Division in Fort Hood, Texas.




                                         3
OWENS — ARMY 20121071

                                LAW AND ANALYSIS

        We review a military judge’s decision to accept a guilty plea for an abuse of
discretion. United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008). A guilty
plea will only be set aside if we find a substantial basis in law or fact to question the
plea. Id. (citing United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991)). The
court applies this “substantial basis” test by determining whether the record raises a
substantial question about the factual basis of appellant’s guilty plea or the law
underpinning the plea. Id.; see also UCMJ art. 45; Rule for Courts-Martial
[hereinafter R.C.M.] 910(e); United States v. Weeks, 71 M.J. 44, 46 (C.A.A.F. 2012)
(“It is an abuse of discretion for a military judge to accept a guilty plea without an
adequate factual basis to support it . . . [or] if the ruling is based on an erroneous
view of the law.”).

                     The Specification of Charge II (Conspiracy)

       As noted above, the larceny offense in the Specification of Charge I involved
the $4,800.00 of FLPP appellant received, while the conspiracy to commit larceny in
the Specification of Charge II involved the $5,506.67 of FLPP SGT KO received.
The military judge failed to address a number of ambiguities between the stipulation
of fact and the providence inquiry regarding the amount of money appellant and SGT
KO conspired to steal in the specification of Charge II.

       During the providence inquiry, the military judge instructed appellant on the
elements of larceny for the Specification of Charge I. The value of the larceny for
the Specification of Charge I was $4,800.00. Both the providence inquiry and the
stipulation of fact indicate that the larceny of $4,800.00 in the specification
pertained to the FLPP wrongfully obtained only by appellant.

       The military judge then incorporated this instruction of larceny—to include
the value of $4,800.00—when instructing on the elements of conspiracy for the
Specification of Charge II despite the fact that the Specification of Charge II
actually charged a value of about $5,506.67. Both the stipulation of fact and the
providence inquiry indicate that the charged conspiracy involved the false and
forged orders regarding entitlement to and the FLPP wrongfully obtained by SGT
KO. The stipulation of fact states that appellant and SGT KO conspired to commit
larceny of a value in excess of $500.00, and that the value of the funds wrongfully
obtained by SGT KO between on or about 7 January 2011 and on or about 1 January
2012 was $5,506.67. However, in the providence inquiry, appellant stated that she
and SGT KO each only wrongfully obtained $4,800 as a result of the false and
forged orders. Appellant also stated during the providence inquiry that FLPP was
$400.00 per month; the stipulation is silent about the amount per month of FLPP
appellant and SGT KO would receive. The military judge never resolved these
inconsistencies in value. We further note that given the nature of the ongoing



                                            4
OWENS — ARMY 20121071

wrongful receipt of FLPP, appellant admitted to no facts that evidenced her intent to
steal precisely $5,506.67 when she entered into the agreement with SGT KO.
Rather, the record is clear that appellant and SGT KO conspired to commit larceny
of military property of a value of more than $500.00, 4 and that appellant knew the
elements, admitted them freely, and pleaded guilty because she was guilty. We will
take corrective action in our decretal paragraph.

                           The Specification of Charge III
                 (Using a False Writing in Connection with a Claim)

        “For this Court to find a plea of guilty to be knowing and voluntary, the
record of trial must reflect that the elements of each offense charged have been
explained to the accused by the military judge.” United States v. Schell, 72 M.J.
339, 345 (C.A.A.F. 2013) (quoting United States v. Redlinski, 58 M.J. 117, 119
(C.A.A.F. 2003) (internal quotations omitted); see also United States v. Care,
18 U.S.C.M.A. 535, 541, 40 C.M.R. 247, 253 (1969); UCMJ art. 45; R.C.M.
910(c)(1). “[A]n accused has a right to know to what offense and under what legal
theory he or she is pleading guilty.” United States v. Medina, 66 M.J. 21, 26
(C.A.A.F. 2008). “The providence of a plea is based not only on the accused’s
understanding and recitation of the factual history of the crime, but also on an
understanding of how the law relates to those facts.” Id. (citing Care, 18
U.S.C.M.A. at 538-39, 40 C.M.R. at 250-51). “An essential aspect of informing
[a]ppellant of the nature of the offense is a correct definition of legal concepts.”
United States v. Negron, 60 M.J. 136, 141 (C.A.A.F. 2004). “If the military judge
fails to explain the elements to an accused, it is reversible error unless ‘it is clear
from the entire record that the accused knew the elements, admitted them freely, and
pleaded guilty because he was guilty.’” Schell, 72 M.J. at 345 (quoting United
States v. Jones, 34 M.J. 270, 272 (C.M.A. 1992)).

       Although appellant was charged with a violation of Article 132(2)(a), UCMJ
(using a false writing in connection with a claim) in the Specification of Charge III,
the military judge erroneously instructed appellant on the elements of Article




4
  See generally United States v. Hines, 73 M.J. 119 (C.A.A.F. 2014) (holding that
larceny and wrongful appropriation of Basic Allowance for Housing pay over several
months was properly aggregated because “the formulation of a plan or scheme or the
setting up of a mechanism which, when put into operation, will result in the taking
or diversion of sums of money on a recurring basis, will produce but one crime.”)
(citation omitted).




                                           5
OWENS — ARMY 20121071

132(1)(a), UCMJ (making a false claim). The parties made no effort to correct the
military judge. 5

       The two sections of Article 132, UCMJ, set forth distinctly different crimes.
United States v. Chatman, ARMY 20010163, 2003 WL 25945959, at *1 (Army Ct.
Crim. App. 13 Jun. 2003) (mem. op.) (citing United States v. Burlarley, 10 C.M.R.
582, 587 (C.G.B.R. 1953)). “Article 132(1) of the Code . . . denounces the making
or presentment of ‘false and fraudulent’ claims—which terms are essentially
indistinguishable. Article 132(2), however, proscribes various improper means
which conceivably may be utilized in obtaining approval, allowance, or payment of
claims.” Id. (quoting United States v. Lawrence, 3 U.S.C.M.A. 628, 633-34,
14 C.M.R. 46, 51-52 (1954)).

       The military judge instructed appellant as to the three elements of making a
false claim: (1) that appellant “made a certain claim against the United States” and
that the claim was made by “submitting a certain writing, to wit: [she] submitted
orders, Number 3-002; Award of Foreign Language Proficiency Bonus, which was
dated 3 January 2011”; (2) that the claim “was false, in that, it contained a
statement that [appellant] passed the Defense Language Proficiency Test for Arabic
with a score of 3/3 on 16 November and [sic] 2010”; and (3) that “at the time
[appellant] made this claim, [she] knew it to be false.” See Manual for Courts-
Martial, United States (2008 ed.) [hereinafter MCM], pt. IV, ¶ 58.b(1). The military
judge defined “claim” as “a demand for a transfer of ownership or [sic] money or
property.” The military judge also defined “false or fraudulent,” which she
explained “means to be intentionally deceitful . . . it refers to untrue representations
of a material or important fact made with the knowledge of its untruthfulness and
with intent to defraud another.” Finally, the judge defined “material” for appellant:
“[t]he test of whether a fact is material is whether it is capable of influencing the
appropriate authority to pay the claim.”

       Using a false writing in connection with a claim, as charged in the
Specification of Charge III, has the following five elements: (1) that appellant used
a certain writing, namely Orders #3-002, Award of FLPB, dated 3 January 2011;
(2) this writing contained a certain material statement that appellant passed the
Defense Language Proficiency Test for Arabic with a score of 3/3 on 16 November
2010; (3) this statement was false; (4) at the time appellant used the writing, she
knew it contained this material statement and knew it was false; and (5) the using of
the writing was for the purpose of obtaining the payment of a claim against the
United States. See MCM, pt. IV, ¶ 58.b(3).

5
  We remind counsel to be vigilant during a guilty plea when the military judge reads
the instructions and goes over the providence inquiry with the accused.




                                           6
OWENS — ARMY 20121071

       We find it is clear from the entire record that appellant knew the elements of
the Specification of Charge III, admitted them freely, and pleaded guilty to that
Specification because she was guilty of that offense. Article 132, UCMJ, is not a
complex, inchoate offense. See Schell, 72 M.J. at 345 (citing Redlinski, 58 M.J. at
119). Although the military judge did not list the correct elements to appellant,
paragraph 17 of the stipulation of fact sets forth the elements of using a false writing
in connection with a claim as pled in the Specification of Charge III, and appellant
admitted her guilt to each of these elements in the stipulation. Further, the elements
and definitions the military judge did provide to appellant, and the ensuing
providence inquiry, established all five elements of using a false writing in
connection with a claim as charged in this case, including the fact that appellant
submitted Orders #3-002 containing the false statement to the DMPO for the purpose
of collecting FLPP. As such, we conclude there is no substantial basis in law and
fact to question appellant’s guilty plea to the Specification of Charge III.

                                   CONCLUSION

      We affirm only so much of Charge II and its specification as provides:

             In that Specialist (SPC) Chardell N. Owens, also known as
             Chardell N. Patterson, U.S. Army, did, at or near Fort
             Hood, Texas, on or about 07 January 2011, conspire with
             Army Sergeant (SGT) KO to commit an offense under the
             Uniform Code of Military Justice, to wit: larceny of
             money, military property, of a value over $500.00, the
             property of the United States Army, and in order to effect
             the object of the conspiracy, the accused did submit false
             and forged documents to the Fort Hood Defense Military
             Pay Office which resulted in SGT KO receiving money,
             military property, to which he was not entitled.

The remaining findings of guilty are AFFIRMED.

      Reassessing the sentence on the basis of the errors noted, the entire record,
and applying the principles of United States v. Sales, 22 M.J. 305, 308 (C.M.A.
1986) and the factors set forth in United States v. Winckelmann, 73 M.J. 11, 15-16
(C.A.A.F. 2013), we are confident the military judge would have adjudged the same
sentence absent the error noted. The sentence is AFFIRMED. All rights, privileges,
and property, of which appellant has been deprived by virtue of that portion of the
findings set aside by this decision, are ordered restored.

      Judge KRAUSS and Judge BORGERDING concur.




                                           7
OWENS — ARMY 20121071

                         FORTHE
                        FOR  THECOURT:
                                 COURT:




                        MALCOLM
                         MALCOLMH.H.SQUIRES,
                                         SQUIRES,JR.
                                                  JR.
                         ClerkofofCourt
                        Clerk      Court




                            8